Title: To Thomas Jefferson from James Madison, 5 August 1793
From: Madison, James
To: Jefferson, Thomas



Augst. 5 93

At the date of my last which was on thursday last, yours of the 14. had not arrived. I have since received it. That of the 28th. is also just handed me. A review of mine will shew you that all yours from June 23 forward have now been acknowledged. Your account of the ticklish situation with respect to Genet in the 14th. is truly distressing. His folly would almost beget suspicions of the worst sort. The consequences you point out in case matters come to an extremity are so certain and obvious that it is hardly conceivable he can be blind to them. Something must be done if possible to get him into a better train. I find by the paper of the 27. that P. has entered and I suppose closed his last topic. I think it a feeble defence of one important point I am striking at: viz. the making a declaration in his sense of it, before the arrival of Genet. I argue that the Act does not import a decision against the Casus foederis from the manifest impropriety of doing so on the ground that F. was the aggressor in every war, without at least waiting for evidence as to the question of fact who made the first attack admiting for the sake of argument that to be the criterion. A difficulty has occurred which will retard my remarks more than I expected. They must be prepared for the same Gazette, consequently copied into another hand. I am laying a plan for having it done here, but it cannot be done as quickly as I wish. The drouth begins to be severe and alarming for the corn. In a hurry yrs. always
